
	
		II
		110th CONGRESS
		1st Session
		S. 2175
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act with
		  regard to research on asthma, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Asthma
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The number of
			 people with asthma has more than doubled since 1985. According to the Centers
			 for Disease Control and Prevention, in 2005, more than 30,000,000 Americans had
			 been diagnosed with asthma, including an estimated 9,200,000 children. Asthma
			 rates are highest among Puerto Rican populations, who are 95 percent more
			 likely to have been diagnosed with asthma than white populations. By 2020,
			 asthma is expected to strike 1 in 14 Americans and 1 in 5 families.
			(2)According to the
			 Centers for Disease Control and Prevention, in 2004, more than 3,000 Americans
			 died from asthma. Mortality from asthma is higher among African-Americans and
			 women.
			(3)The Centers for
			 Disease Control and Prevention reports that asthma accounts for nearly 500,000
			 hospitalizations each year, and approximately 1,800,000 asthma-related visits
			 to hospital emergency departments occur each year. Studies have shown the
			 emergency department visit rate for blacks seeking asthma treatment was 350
			 percent higher than that of the rates for whites, while the hospitalization
			 rate for blacks with asthma was 240 percent higher than that for whites with
			 asthma.
			(4)According to the
			 National Heart Lung and Blood Institute at the National Institutes of Health,
			 the annual cost of asthma to the United States is approximately
			 $16,100,000,000.
			(5)The Department of
			 Education states that asthma is the most commonly cited reason for school
			 absences. According to the Centers for Disease Control and Prevention, almost
			 13,000,000 school and 10,000,000 work days are missed annually as a result of
			 asthma.
			(6)Asthma episodes can be triggered by both
			 outdoor air pollution and indoor air pollution, including pollutants such as
			 cigarette smoke and combustion by-productions. Asthma episodes can also be
			 triggered by indoor allergens such as animal dander and outdoor allergens such
			 as pollen and molds.
			(7)Public health interventions and medical
			 care in accordance with existing guidelines have been proven effective in the
			 treatment and management of asthma. Better asthma management could reduce the
			 numbers of emergency department visits and hospitalizations due to asthma.
			 Studies published in medical journals have shown that asthma care from
			 specialists results in improved asthma outcomes at a lower cost.
			(8)The alarming rise in the prevalence of
			 asthma, its adverse effects on school attendance and productivity, its costs
			 for hospitalizations and emergency room visits, argue for a more vigorous
			 Federal leadership role, including increasing awareness of asthma as a chronic
			 illness, its symptoms, the role of both indoor and outdoor environmental
			 factors that exacerbate the disease, and other factors that affect its
			 exacerbations and severity. The goals of the government and its partners in the
			 nonprofit and private sectors should include reducing the number and severity
			 of asthma attacks, its financial burden, and the health disparities associated
			 with asthma.
			3.Family asthma clinical
			 and environmental health research grantsPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399R.Family asthma
				clinical and environmental health research grant program
					(a)PurposeThe purpose of this section is to provide
				authority to award grants to eligible entities serving a medically underserved
				population (as defined in section 330(b)(3)) to carry out pilot projects to
				prevent and control asthma symptoms and to reduce asthma attacks and improve
				patient self-management for individuals and in families containing individuals
				with asthma through activities which may include—
						(1)researching and developing novel
				interventions to reduce the burden of asthma, improve disease control, assist
				with the management of asthma exacerbations by patients and their families, and
				prevent asthma exacerbations;
						(2)utilizing electronic medical records,
				telehealth, and other novel electronic communications to prevent acute asthma
				attacks;
						(3)facilitating communication of intervention
				and prevention information to individuals with asthma and their families and
				caregivers;
						(4)expanding the understanding of
				environmental and other factors that cause and contribute to the burden of
				asthma;
						(5)collecting and analyzing data in order to
				determine the incidence, prevalence, and severity of asthma and associated risk
				factors; and
						(6)expanding data collection of research into
				the genetic susceptibility to asthma.
						(b)Authority To
				make grants
						(1)In
				generalThe Secretary, acting
				through the Director of the National Institutes of Health, shall award grants
				to eligible entities to carry out pilot projects consistent with the activities
				described in subsection (a).
						(2)Awarding of
				grantsIn awarding the grants
				under paragraph (1), the Secretary shall—
							(A)give priority to entities that serve a
				medically underserved population; and
							(B)give consideration to an adequate
				rural-urban distribution, so as to gain better information about asthma at the
				national level.
							(3)Coordination of
				agenciesThe National
				Institute of Environmental Health Sciences (which shall be the lead agency for
				purposes of activities carried out under this section), in coordination with
				the National Heart, Lung, and Blood Institute, the National Institute of
				Allergy and Infectious Diseases, and the National Institute of Child Health and
				Human Development, shall administer grants to be utilized by entities
				performing research of the type described in subsection (a). Such Institutes
				shall coordinate in writing a Request for Applications, reviewing applications,
				and providing administrative oversight for the program carried out under this
				section.
						(c)EligibilityTo be eligible to receive a grant under
				subsection (b), an entity shall be—
						(1)a hospital, including children's
				hospitals;
						(2)a community health center;
						(3)a medical school;
						(4)a nonprofit institution; or
						(5)another entity, as designated by the
				Secretary.
						(d)Application
						(1)In
				generalAn eligible entity
				shall submit an application to the Director of the National Institutes of
				Health for a grant under this section at such time, in such manner, and
				accompanied by such information as such Director may require.
						(2)Required
				informationAn application
				submitted under this subsection shall, as is applicable and practicable to the
				area and scope of the pilot project—
							(A)include information demonstrating the
				prevalence of chronic asthma among the population to be served by the applicant
				on at least a State level basis and where practicable, in areas and localities
				within the State;
							(B)provide assurance that the applicant will
				establish consistent communication with patients, including using the Internet
				or telephone for the prompt transmission of patient information related to
				symptoms and conditions, such as peak flow meter measurements;
							(C)provide assurance that enrollees will have
				baseline and ongoing medical data collected, including data related to
				pulmonary function and skin or in vitro testing for sensitization to
				allergies;
							(D)propose novel approaches to studying the
				gene-environment interaction of the patients and have the capacity to engage in
				such data collection, or partner with an institution with such a
				capacity;
							(E)contain assurances that the applicant will
				communicate in a manner designed to preserve patient confidentiality, with at
				least 1 of the Asthma Clinical Centers of the National Institutes of Health;
				and
							(F)provide assurances that the entity can
				effectively coordinate care between physicians, including asthma specialists,
				nurses, allied health professionals, community health workers, nonprofit
				organizations, and the other entities responsible for implementing the pilot
				project involved.
							(3)Collaboration
				with local institutionsAn
				eligible entity under this section is encouraged to—
							(A)collaborate with 1 or more Head Start
				programs to identify children and families with asthma within the geographic
				area of the applicant;
							(B)collaborate with local school districts to
				recruit children with physician-diagnosed asthma; and
							(C)partner with local, community-based
				nonprofit organizations to identify children and families with asthma within
				the geographic area of the applicant.
							(e)Use of
				funds
						(1)In
				generalAn eligible entity
				shall use amounts received under a grant under this section to carry out the
				purpose described in subsection (a), including—
							(A)conducting an assessment of the patients
				served to determine possible contributors to asthma exacerbations in the indoor
				and outdoor environments, including exposure to diesel and other particles,
				ozone and other gases, gaseous pollutants and allergens, mold, and other indoor
				pollutants;
							(B)implementing interventions regarding indoor
				and outdoor environments to reduce the severity and persistence of
				asthma;
							(C)developing and maintaining questionnaires
				completed by the patients, or the parents or guardians of the patients,
				regarding their respective occupations and personal exposure history, in order
				to increase the understanding of factors that contribute to asthma prevalence;
				and
							(D)conducting other research as designated by
				the Director of the National Institutes of Health, particularly in areas that
				will advance knowledge of the factors that contribute to asthma.
							(2)Research of
				significant interestAn
				eligible entity is encouraged to conduct research under this section on the
				interactions between environmental exposures and genetic susceptibilities that
				contribute to the development or exacerbation of asthma.
						(f)Protection of
				informationThe Secretary
				shall ensure the protections of individual health privacy under this section
				consistent with the regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996.
					(g)Authorization
				of appropriationsThere are
				authorized to be appropriated $10,000,000 for each of fiscal years 2008 through
				2012 to carry out this
				section.
					.
		4.National asthma
			 education and prevention program of the national heart, lung, and blood
			 institutePart C of title IV
			 of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by
			 inserting after section 424B the following:
			
				424C.Expansion of the
				national asthma education and prevention program
					(a)Development of
				a national asthma action plan
						(1)In
				generalIn addition to any
				other authorization of appropriation available to the National Heart, Lung, and
				Blood Institute for the purpose of carrying out the National Asthma Education
				and Prevention Program (referred to in this section as the
				Program), there is authorized to be appropriated to such
				Institute $1,000,000 for each of fiscal years 2008 through 2012 to develop a
				National Asthma Action Plan.
						(2)Use of
				appropriationsThe amount
				appropriated under paragraph (1) shall be used to fund the report by the
				Program described under subsection (b).
						(b)Report to
				Congress
						(1)In
				generalNot later than 2
				years after the date of enactment of the Family Asthma Act, the Program shall,
				in consultation with patient groups, nonprofit organizations, medical
				societies, and other relevant governmental and nongovernmental entities that
				participate in the Program, submit to Congress a report that—
							(A)catalogs, with respect to asthma
				prevention, management, and surveillance—
								(i)the activities of the Federal Government,
				including an assessment of the progress of the Federal Government and States,
				with respect to achieving the goals of the Healthy People 2010 initiative;
				and
								(ii)the activities of other entities that
				participate in the Program, including nonprofit organizations, patient advocacy
				groups, and medical societies; and
								(B)makes recommendations for the future
				direction of asthma activities, in consultation with researchers from the
				National Institutes of Health and other member bodies of the National Asthma
				Education and Prevention Program who are qualified to review and analyze data
				and evaluate interventions, including—
								(i)how the Federal Government may improve its
				response to asthma;
								(ii)how the Federal Government may continue,
				expand, and improve its private-public partnerships with respect to
				asthma;
								(iii)steps that may be taken to reduce
				the—
									(I)morbidity, mortality, and overall
				prevalence of asthma;
									(II)financial burden of asthma on
				society;
									(III)burden of asthma on disproportionately
				affected areas, particularly those in medically underserved populations (as
				defined in section 330(b)(3)); and
									(IV)burden of asthma as a chronic
				disease;
									(iv)identify programs that have achieved the
				steps described under clause (iii), and steps that may be taken to expand such
				programs to benefit larger populations; and
								(v)recommendations for future research and
				interventions.
								(2)Updates to
				Congress
							(A)Congressional
				requestDuring the 5-year
				period following the submission of the report under paragraph (1), the Program
				shall submit updates and revisions of the report upon the request of
				Congress.
							(B)Five-year
				reevaluationAt the end of
				the 5-year period following the submission of the report under paragraph (1),
				the Program shall evaluate its analyses and recommendations under such report
				and determine whether a new report to Congress is necessary, and make
				appropriate recommendations to
				Congress.
							.
		5.Asthma–related
			 activities of the centers for disease control and preventionSection 317I of the Public Health Service
			 Act (42 U.S.C. 247b–10) is amended to read as follows:
			
				317I.Asthma-related
				activities of the centers for disease control and prevention
					(a)Program for
				providing information and education to the publicThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, shall collaborate with State
				and local health departments to conduct activities, including the provision of
				information and education to the public regarding asthma including—
						(1)deterring the harmful consequences of
				uncontrolled asthma; and
						(2)disseminating health education and
				information regarding prevention of asthma episodes and strategies for managing
				asthma.
						(b)Compilation of
				dataThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall,
				in cooperation with State and local public health officials—
						(1)conduct asthma surveillance activities to
				collect data on the prevalence and severity of asthma, the effectiveness of
				public health asthma interventions, and the quality of asthma management,
				including—
							(A)collection of sample household data on the
				local burden of asthma; and
							(B)surveillance of sample health care
				facilities; and
							(2)compile and annually publish data
				regarding—
							(A)the prevalence and incidence of children
				suffering with asthma in each State and, to the extent practicable, at the
				county level;
							(B)the childhood mortality rate associated
				with asthma nationally and in each State and, to the extent practicable, at the
				county level;
							(C)the number of hospital admissions and
				emergency department visits by children associated with asthma nationally and
				in each State and, to the extent practicable, at the county level; and
							(D)the prevalence and incidence of adult
				asthma, the adult mortality rate, and the number of hospital admissions and
				emergency department visits by adults associated with asthma nationally and in
				each State and, to the extent practicable, at the county level.
							(c)Coordination of
				data collectionThe Director
				of the Centers for Disease Control and Prevention, in conjunction with State
				and local health departments, shall coordinate data collection activities under
				subsection (b)(2) so as to maximize comparability of results.
					(d)Collaboration
						(1)In
				generalThe Centers for
				Disease Control and Prevention are encouraged to collaborate with national,
				State, and local nonprofit organizations to provide information and education
				about asthma, and to strengthen such collaborations when possible.
						(2)Specific
				activitiesThe Division of
				Adolescent and School Health is encouraged to expand its activities with
				non-Federal partners, especially State-level entities.
						(e)Additional
				fundingIn addition to any
				other authorization of appropriations that is available to the Centers for
				Disease Control and Prevention for the purpose of carrying out this section,
				there is authorized to be appropriated to such Centers $10,000,000 for each of
				fiscal years 2008 through 2012 for the purpose of carrying out this
				section.
					.
		6.Fellowship training to
			 improve asthma carePart C of
			 title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by
			 inserting after section 463B the following:
			
				463C.Fellowship training
				to improve asthma care
					(a)Fellowship
				training program
						(1)In
				generalThe Director of the
				Institute shall establish individual and institutional training grants for
				education and training of healthcare providers, including asthma specialists,
				researchers, and educators on the role of environmental factors in the
				development and prevention of asthma and recurrent asthma attacks, as well as
				methods to reduce such factors, including knowledge of treatment as recommended
				by the National Asthma Education and Prevention Program guidelines.
						(2)Name of
				training grantsThe training
				grants awarded under paragraph (1) shall be named in honor of Dr. Irving J.
				Selikoff for his leadership in inaugurating the environmental medicine
				movement.
						(b)Authorization
				of appropriationsThere are
				authorized to be appropriated $2,000,000 for each of fiscal years 2008 through
				2012 to carry out this
				section.
					.
		
